Title: Thomas C. Levins to James Madison, 7 May 1827
From: Levins, Thomas C.
To: Madison, James


                        
                            
                                Sir—
                            
                            
                                
                                    New York—28 Green St.
                                
                                May 7th. 1827—
                            
                        
                        Having heard that the present professor of mathematics in the University of Virginia intends to resign his
                            situation, I offer myself as a candidate to fill the chair. Shd. any testimony as to moral character or capability of
                            teaching be required, I can refer to many estimable friends in G. Town and Washington. A few days since I had the honour
                            of addressing a letter to the Honble. Mr. Calhoun on the present subject. At the commencement of the University, before
                            the professors had arrived from England, he made application to Mr. Jefferson in my behalf. Mr. Jefferson stated the
                            Professors had been engaged, and, of course, a situation then cd. not be obtained. My scientific education has been
                            derived from Professors Playfair, Leslie and Jameson of Edinburgh. I have taught in G. Town College—also in Ireland. In
                            the year 1824 July 23d or 24th. I sent to the Nat. Intelligencer an account of the examinations at West Point, and this
                            year I have been invited by the prest. Secy. of War to attend at the Military Acady. as a member of the Board of Visitors—Shd. I be deemed worthy of a situation in yr. college, I shall discharge its duties with zeal & effort—I am with
                            respect yr. obdt. servt.
                        
                            
                                Thos. C. Levins
                            
                        
                    